[Cite as State v. Germany, 2014-Ohio-3202.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                                    :    APPEAL NO. C-130777
                                                       TRIAL NOS. B-1300518
        Plaintiff-Appellee,                       :               B-1305435

  vs.                                             :         O P I N I O N.

BYRON GERMANY,                                    :

    Defendant-Appellant.                          :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed in Part, Reversed in Part, and Cause
                          Remanded

Date of Judgment Entry on Appeal: July 23, 2014


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Scott M. Heenan,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,


David Hoffmann, Office of the Hamilton County Public Defender, for Defendant-
Appellant.




Please note: this case has been removed from the accelerated calendar.
                      OHIO FIRST DISTRICT COURT OF APPEALS




D E W INE , Judge.

       {¶1}     This is an appeal from a trial court’s denial of a motion to return

property seized pursuant to a search warrant.

       {¶2}     Byron Germany was convicted of several drug offenses. On the day that

he was sentenced to prison, he filed a motion to return various items that the state had

obtained during a search of his property. The items included a gun, automobiles,

paperwork, and drug paraphernalia.

       {¶3}     Under Ohio law, the state may retain property seized during the

execution of a lawfully-issued search warrant as long as the state needs the property as

evidence. In addition, “drug paraphernalia” is automatically forfeited to the state. But

to retain other items that are no longer needed for a lawful purpose, the state must

follow the procedures in Ohio’s forfeiture laws.

       {¶4}     Here, the trial court summarily denied the motion. The trial court

provided no explanation for its decision, and, except as to the drug paraphernalia, there

is nothing in the record that would allow us to determine the propriety of the trial court’s

decision. As a consequence, we must reverse the trial court’s denial of the motion and

remand the cause to the trial court for consideration of the matter on a proper record.

                               The Proceedings Below

       {¶5}     On January 23, 2013, federal, state, and local law enforcement officers

entered Mr. Germany’s house to execute a federal warrant for the arrest of his wife,

Regina Shields. Ms. Shields was apprehended on allegations of federal income tax fraud

relating to Free Truth Enterprises, a charity believed to be a front to hide assets from

drug sales. During a protective sweep of the home, the police saw a hydraulic “kilo”

press—a machine commonly used for packaging cocaine—in plain view. Based on that




                                             2
                        OHIO FIRST DISTRICT COURT OF APPEALS



observation, the police obtained a search warrant for the home, and seized the following

items:

         1. One kilo press and its parts, including two weights, two metal pipes,

            and a hollow wood block;

         2. A 9 mm handgun with a silencer, and a magazine for the gun;

         3. Paperwork related to Free Truth Enterprises and other miscellaneous

            paperwork;

         4. A digital scale;

         5. Keys;

         6. Two vehicles, a Mercedes and a Porsche; and

         7. Two cell phones, an iPhone and a Cricket.

         {¶6}      A grand jury initially indicted Mr. Germany on three counts of

possession of criminal tools, but that indictment was ultimately dismissed. The trial

court denied a motion to suppress filed in the initial case.         Mr. Germany was

subsequently charged with two counts of possession of cocaine, two counts of possession

of drug paraphernalia, and one count of possessing criminal tools. He pleaded guilty to

all five counts.

         {¶7}      On the day of the sentencing hearing, Mr. Germany filed a motion that

he styled “Motion to Restore Forfeited Property and Grant Petitions for Mitigation or

Return of Forfeitures.” The caption of the motion was poorly chosen. At the time of his

sentencing, the only item for which the state had sought forfeiture was the Porsche, for

which it had obtained a default judgment of forfeiture in a separate proceeding. The

state had not sought or obtained forfeiture of any other items. In the motion, Mr.

Germany requested return of all the items seized, but the only argument that he




                                             3
                        OHIO FIRST DISTRICT COURT OF APPEALS



advanced was that the value of the Porsche was disproportionate to the crimes for which

he had been convicted.

        {¶8}     The trial court took up Mr. Germany’s freshly-filed motion immediately

after imposing sentence. Without allowing opportunity for argument, the trial court set

aside the default judgment as to the Porsche, but denied the motion to restore property.1

        {¶9}     Mr. Germany now appeals, raising one assignment of error challenging

the court’s denial of his motion to return property. Specifically, Mr. Germany contends

that the trial court failed to properly address his motion and requests that this court

remand the cause for application of the statutory provisions governing forfeiture.

                   Retention and Forfeiture of Personal Property

        {¶10}    There are three bodies of law governing the retention of personal

property that are relevant to this appeal. The first deals with property seized during the

execution of a lawfully-issued search warrant and retained by the state for evidentiary or

investigative purposes.       The second addresses the automatic forfeiture of drug

paraphernalia upon a conviction for the use or possession of that paraphernalia. And

the third pertains to property that is the subject of a forfeiture action instituted by the

state, where the court finds that the property is contraband, proceeds, or

instrumentalities of the underlying offense.

                      A. Property Retained for Evidentiary Purposes

        {¶11}    With respect to items seized pursuant to a properly-issued search

warrant, R.C. 2981.11(A)(1) provides: “Any property that has been * * * seized pursuant

to a search warrant * * * and that is in the custody of a law enforcement agency shall be

kept safely by the agency, pending the time it no longer is needed as evidence or for



1 Because the disposition of the Porsche is the subject of a separate forfeiture action, we will not
consider it in our analysis.


                                                 4
                      OHIO FIRST DISTRICT COURT OF APPEALS



another lawful purpose.” Thus, even in the absence of a forfeiture proceeding, a court

may permit the state to retain lawfully-seized property “[i]f, during consideration of a

motion for return of property, the court properly finds that seized property is being held

for evidence or as part of an ongoing investigation[.]” State v. Bates, 6th Dist. Williams

No. WM-11-007, 2012-Ohio-1397, ¶ 15.

       {¶12}    The state argues on appeal that the trial court properly allowed the state

to retain the cell phones and paperwork because they are needed as part of an ongoing

investigation. It asserts that “it is believed that Germany was involved in more than

what was charged in the underlying matter.” This may well be the case, but there is little

in the record below that would allow us to evaluate this assertion. No hearing was held

on the motion.      And there was also no written response filed by the state—a

circumstance that is understandable in light of the fact that the motion was filed and

ruled upon on the same day.

       {¶13}    Absent a proper record, we are unable to evaluate the state’s claim that it

is entitled to retain the property for evidentiary purposes. Nor can we assess Mr.

Germany’s countervailing contention that the items should be returned to him because

they are no longer needed for any lawful purpose.

                        B. Items Subject to Automatic Forfeiture

       {¶14}    Ohio law provides for the automatic forfeiture of certain contraband to

the state. R.C. 2925.14, Ohio’s drug paraphernalia statute, provides that “any drug

paraphernalia that was used, possessed, sold, or manufactured in violation of this

section shall be seized, after a conviction for that violation shall be forfeited, and upon

forfeiture shall be disposed of pursuant to [R.C. 2981.12(B)].” R.C. 2925.14(E). Thus,

items found to constitute drug paraphernalia are automatically forfeited upon a

defendant’s conviction for a violation of R.C. 2925.14.



                                             5
                       OHIO FIRST DISTRICT COURT OF APPEALS



        {¶15}    Mr. Germany pleaded guilty to two counts of possession of drug

paraphernalia—a digital scale and a kilo press containing cocaine residue—in violation

of R.C. 2925.14. Because R.C. 2925.14(E) mandates that drug paraphernalia “shall be

forfeited,” the trial court did not err in denying Mr. Germany’s request to return the

digital scale and kilo press.

        {¶16}    With respect to Mr. Germany’s handgun, the state argues that Mr.

Germany is subject to a weapons disability as a result of his convictions, so he cannot

legally possess the firearm. But the fact that Mr. Germany may face legal consequences

for possessing a firearm has no bearing on the forfeiture of that property under R.C.

Chapter 2981. See State v. Brimacombe, 195 Ohio App.3d 524, 2011-Ohio-5032, 960

N.E.2d 1042, ¶ 68 (6th Dist.) (the defendant’s “acquisition of that disability * * * is

distinct from the consequences of forfeiture under R.C. 2981”).                  Unlike drug

paraphernalia, there is no provision exempting firearms from the forfeiture process

upon the attachment of a weapons disability. Thus, the existence of a weapons disability

does not render a weapon automatically forfeited.

                                C. General Forfeiture Procedures

        {¶17}    R.C. Chapter 2981 permits the state to seek forfeiture of an offender’s

property through either a criminal process under R.C. 2981.04 or a civil process under

R.C. 2981.05.     R.C. 2981.03(A)(2) authorizes a law enforcement officer to “seize

property that the officer has probable cause to believe is property subject to forfeiture.”

“Property    subject    to      forfeiture”   consists   of   “contraband,”   “proceeds,”   or

“instrumentalities” used in the commission of a felony and certain misdemeanors. R.C.

2981.01(B)(13) and 2981.02(A). Upon the commission of a criminal offense, the state or

political subdivision acquires “provisional title” to the property and may hold it until

such time that title vests pursuant to a final forfeiture order. R.C. 2981.03(A)(1).



                                                 6
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶18}    Where property is seized in accordance with R.C. 2981.03, that section

mandates that if “a criminal forfeiture has not begun under section 2981.04 of the

Revised Code, the prosecutor * * * shall commence a civil action to forfeit that property

under section 2981.05[.]” R.C. 2981.03(F). A criminal forfeiture action is initiated by

including a specification in the charging instrument or by furnishing the defendant with

“prompt notice” in a bill of particulars. R.C. 2981.04(A). A civil forfeiture action is

initiated by filing “a complaint requesting an order that forfeits the property to the state

or a political subdivision.” R.C. 2981.05(A).

       {¶19}    As of yet, the state has not instituted a forfeiture action for any property

except the Porsche. The indictment contained no forfeiture specifications, and the state

does not contend that any civil process has begun with respect to the gun, cell phones,

keys, paperwork, or Mercedes. Many of these items could conceivably fall within the

ambit of “instrumentalities,” meaning “property otherwise lawful to possess that is

used in or intended to be used in an offense.” R.C. 2981.01(B)(6). But the trial court

has made no determination that they were instrumentalities used in the commission of

the offenses in this case, and were therefore subject to forfeiture under R.C. 2981.02,

because no forfeiture action has been filed.

       {¶20}    To the extent that the property is not needed for evidentiary purposes

and does not fall within the exception for drug paraphernalia, the state must comply

with the statutory provisions governing forfeiture.

                                       Conclusion

       {¶21}    Although the state may retain property seized pursuant to a search

warrant and needed as evidence, there is nothing in the record indicating that the

property in this case is being held for such purposes. Nor has the state attempted to take

title to the property by means of a forfeiture action.        Therefore, we sustain Mr.



                                               7
                      OHIO FIRST DISTRICT COURT OF APPEALS



Germany’s sole assignment of error with respect to the Mercedes, paperwork, cell

phones, keys, and firearm. We reverse the court’s order denying Mr. Germany’s motion

to return that property and remand the cause for the court to make a determination on a

proper record. We overrule the assignment of error as to the digital scale and the kilo

press, and we affirm the trial court’s judgment as to those items.

                       Judgment affirmed in part, reversed in part, and cause remanded.


C UNNINGHAM , P.J., and D INKELACKER , J., concur.


Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                            8